 

EXHIBIT 10.1

 

BIOSCRIP, INC.

 

AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN

 

AS AMENDED

 

EFFECTIVE AS OF MAY 8, 2014

 

 

 

 

TABLE OF CONTENTS

 

Section 1. BACKGROUND AND PURPOSE 1     Section 2. DEFINITIONS 1 2.2 Award 1 2.3
Award Agreement 1 2.4 Board 1 2.5 Change in Control 1 2.6 Code 3 2.7 Committee 3
2.8 Director 3 2.9 Ending Value 3 2.10 Fair Market Value 3 2.11 ISO 3 2.12 Key
Employee 3 2.13 1933 Act 3 2.14 1934 Act 3 2.15 Non-ISO 3 2.16 Option 3 2.17
Option Certificate 3 2.18 Option Price 3 2.19 Parent 3 2.20 Performance Goal 3
2.21 Performance Period 4 2.22 Performance Unit 4 2.23 Plan 4 2.24 Prior Plan 4
2.25 Restricted Stock Unit 4 2.26 Restricted Stock Unit Certificate 4 2.27 Rule
16b-3 4 2.28 SAR Value 4 2.29 Stock 4 2.30 Stock Appreciation Right 4 2.31 Stock
Appreciation Right Certificate 4 2.32 Stock Grant 4 2.33 Stock Grant Certificate
4 2.34 Subsidiary 4 2.35 Substitute Awards 4 2.36 Ten Percent Shareholder 4    
  Section 3. SHARES RESERVED UNDER PLAN 5 3.1 Number of Shares 5 3.2 Character
of Shares 6     Section 4. EFFECTIVE DATE 6

 

 

 

 

Section 5. COMMITTEE 6 5.1 Committee Powers 6 5.2 Committee Decisions and
Meetings 7 5.3 Delegation 7     Section 6. ELIGIBILITY AND ANNUAL GRANT CAPS 7  
  Section 7. OPTIONS 7 7.1 Committee Action 7 7.2 $100,000 Limit 8 7.3 Option
Price 8 7.4 Payment 8 7.5 Exercise Period 8 7.6 Reload Option Grants Prohibited
9     Section 8. STOCK APPRECIATION RIGHTS 9 8.1 Committee Action 9 8.2 Terms
and Conditions 9 8.3 Exercise 10     Section 9. RESTRICTED STOCK UNITS 10 9.1
Committee Action 10 9.2 No Adjustment for Cash Dividends 10 9.3 Payment for
Restricted Stock Units 10 9.4 Deferrals 11 9.5 Performance-Based Vesting 11    
Section 10. STOCK GRANTS 11 10.1 Committee Action 11 10.2 Conditions 11 10.3
Dividends and Voting Rights 12 10.4 Satisfaction of Forfeiture Conditions 12
10.5 Performance-Based Vesting 12       Section 11. PERFORMANCE UNITS 13 11.1
Committee Action 13 11.2 Conditions 13 11.3 Performance Goals 13 11.4
Performance Period 14 11.5 Payment for Performance Units 14       Section 12.
NON-TRANSFERABILITY 14     Section 13. SECURITIES REGISTRATION 14     Section
14. LIFE OF PLAN 15

 

ii

 

 

Section 15. ADJUSTMENT 15 15.1 Capital Structure 15 15.2 Mergers 15 15.3
Fractional Shares 16       Section 16. CHANGE IN CONTROL 16 16.1 Assumption or
Substitution of Certain Awards 16 16.2 Non-Assumption or Substitution of Certain
Awards 17 16.3 Impact on Certain Awards 17 16.4 Termination of Certain Awards 17
      Section 17. AMENDMENT OR TERMINATION 17     Section 18. MISCELLANEOUS 18
18.1 Stockholder Rights 18 18.2 No Contract of Employment or Service 18 18.3
Withholding 18 18.4 Construction 18 18.5 Other Conditions 18 18.6 Rule 16b-3 18

 

iii

 

 

Section 1.

BACKGROUND AND PURPOSE

 

The purpose of this Plan is to promote the interest of BioScrip, Inc. (the
“Company”), a Delaware corporation, by authorizing the Committee to grant Awards
to Key Employees and Directors in order (1) to attract and retain Key Employees
and Directors, (2) to provide an additional incentive to each Key Employee and
Director to work to increase the value of Stock and (3) to provide each Key
Employee and Director with a stake in the future of the Company which
corresponds to the stake of each of the Company’s stockholders.

 

Section 2.
DEFINITIONS

 

2.1          Affiliate — means any organization (other than a Subsidiary) that
would be treated as under common control with the Company under § 414(c) of the
Code if “50 percent” were substituted for “80 percent” in the income tax
regulations under § 414(c) of the Code.

 

2.2          Award — means any Option, Stock Appreciation Right, Restricted
Stock Unit, Stock Grant or Performance Unit made pursuant to the provisions of
the Plan.

 

2.3          Award Agreement — means any Option Certificate, Restricted Stock
Unit Certificate, Stock Appreciation Right Certificate, or Stock Grant
Certificate.

 

2.4          Board — means the Board of Directors of the Company.

 

2.5          Change in Control — means unless otherwise provided in an Award
Agreement, the occurrence of any one of the following events:

 

(a)          During any twenty-four (24) month period, individuals who, as of
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the beginning of such period
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(b)          Any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (i) by
the Company or any Affiliate or Subsidiary, (ii) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Affiliate or
Subsidiary, (iii) by any underwriter temporarily holding securities pursuant to
an offering of such securities, (iv) pursuant to a Non-Qualifying Transaction,
as defined in paragraph (c), or (v) by any person of or group of Voting
Securities from the Company, if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 30% or more of Company Voting
Securities by such person or group;

 

 

 

 

(c)          The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

(d)          The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets; or

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

2

 

 

2.6          Code — means the Internal Revenue Code of 1986, as amended.

 

2.7          Committee — means the Management Development & Compensation
Committee, or such other committee appointed by the Board, which shall have at
least 2 members, each of whom shall come within the definition of a
“non-employee director” under Rule 16b-3 and an “outside director” under §
162(m) of the Code.

 

2.8          Director — means a non-employee member of the Board.

 

2.9          Ending Value — means, a value for each Performance Unit or a
formula for determining the value of each Performance Unit at the time of
payment.

 

2.10        Fair Market Value — means (1) the closing price on any date for a
share of Stock on the principal securities exchange on which the Stock is traded
or listed or, if no such closing price is available on such date, (2) such
closing price as so reported in accordance with clause (1) for the immediately
preceding business day, or, if the Stock is not traded or listed on any
securities exchange, (3) the price which the Committee acting in good faith
determines through any reasonable valuation method that a share of Stock might
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell and both having reasonable knowledge of the
relevant facts.

 

2.11        ISO — means an Option which is intended to satisfy the requirements
of § 422 of the Code.

 

2.12        Key Employee — means an employee of the Company or any Subsidiary or
Parent or Affiliate designated by the Committee who, in the judgment of the
Committee acting in its absolute discretion, is key directly or indirectly to
the success of the Company.

 

2.13        1933 Act — means the Securities Act of 1933, as amended.

 

2.14        1934 Act — means the Securities Exchange Act of 1934, as amended.

 

2.15        Non-ISO — means an Option which is not intended to satisfy the
requirements of § 422 of the Code.

 

2.16        Option — means an option to purchase Stock which is granted under §
7.

 

2.17        Option Certificate — means the written certificate which sets forth
the terms and conditions of an Option granted under this Plan.

 

2.18        Option Price — means the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.

 

2.19        Parent — means any corporation which is a parent corporation (within
the meaning of § 424(e) of the Code) of the Company.

 

2.20        Performance Goal — means a performance goal described in § 11.3.

 

3

 

 

2.21        Performance Period — means a performance period as described in §
11.4.

 

2.22        Performance Unit — means an Award granted under § 11.

 

2.23        Plan — means this BioScrip, Inc. 2008 Equity Incentive Plan as
adopted by the Board and as amended from time to time thereafter.

 

2.24        Prior Plan — means the Company’s 2001 Incentive Stock Plan.

 

2.25        Restricted Stock Unit — means an Award granted under Section 9.

 

2.26        Restricted Stock Unit Certificate — means the written certificate
which sets forth the terms and conditions of a Restricted Stock Unit.

 

2.27        Rule 16b-3 — means the exemption under Rule 16b-3 to Section 16(b)
of the 1934 Act or any successor to such rule.

 

2.28        SAR Value — means the value assigned by the Committee to a share of
Stock in connection with the grant of a Stock Appreciation Right under § 8.

 

2.29        Stock — means the common stock, $.0001 par value per share, of the
Company.

 

2.30        Stock Appreciation Right — means a right to receive the appreciation
in a share of Stock which is granted under § 8.

 

2.31        Stock Appreciation Right Certificate — means the written certificate
which sets forth the terms and conditions of a Stock Appreciation Right which is
not granted to a Key Employee as part of an Option.

 

2.32        Stock Grant — means Stock granted under § 10.

 

2.33        Stock Grant Certificate — means the written certificate which sets
forth the terms and conditions of a Stock Grant.

 

2.34        Subsidiary — means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of the Company.

 

2.35        Substitute Awards — Awards granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Affiliate or Subsidiary or with which the
Company or any Affiliate or Subsidiary combines.

 

2.36        Ten Percent Shareholder — means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.

 

4

 

 

Section 3.

SHARES RESERVED UNDER PLAN

 

3.1          Number of Shares

 

(a)          Subject to adjustment as provided in Section 15, a total of
9,355,000 shares of Stock shall be authorized for issuance under the Plan (which
number shall include the 6,855,000 shares of Stock previously authorized for
issuance under the Plan), all of which may be subject to ISOs, less one (1)
share of Stock for every one (1) share of Stock that was subject to an Option or
Stock Appreciation Right granted after December 31, 2007 under the Prior Plan
and one and 53/100 (1.53) shares of Stock for every one (1) share of Stock that
was subject to an Award other than an Option or Stock Appreciation Right granted
after December 31, 2007 under the Prior Plan. In no event may more than 800,000
shares of Stock in the aggregate be subject to Awards granted to Directors. Any
shares of Stock that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against this limit as one (1) share of Stock for every
one (1) share of Stock issued. Any shares of Stock that are subject to Awards
other than Options or Stock Appreciation Rights shall be counted against this
limit as one and 53/100 (1.53) shares of Stock for every one (1) share of Stock
issued.

 

(b)          If any shares of Stock subject to an Award, or after December 31,
2007 an award under the Prior Plan, are forfeited or expire, or any Award, or
after December 31, 2007 an award under the Prior Plan, is settled for cash (in
whole or in part), the shares of Stock subject to such Award or such award under
the Prior Plan shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for Awards under the Plan, in accordance with
Section 3.1(d) below. Notwithstanding anything to the contrary contained herein,
the following shares of Stock shall not be added to the shares of Stock
authorized for issuance under paragraph (a) of this Section: (i) shares of Stock
tendered by the Key Employee or Director or withheld by the Company in payment
of the purchase price of an Option, (ii) shares of Stock tendered by the Key
Employee or withheld by the Company to satisfy any tax withholding obligation
with respect to an Award, and (iii) shares of Stock subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof.

 

(c)          Substitute Awards shall not reduce the shares of Stock authorized
for issuance under the Plan or authorized for grant to a Participant under
Section 6. Additionally, in the event that a company acquired by the Company or
any Affiliate or Subsidiary or with which the Company or any Affiliate or
Subsidiary combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for issuance pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Stock authorized for
issuance under the Plan; provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not employees or directors of the Company, an
Affiliate or a Subsidiary prior to such acquisition or combination.

 

5

 

 

(d)          Any shares of Stock that again become available for issuance
pursuant to this Article shall be added back as one (1) share of Stock if such
shares of Stock were subject to Options or Stock Appreciation Rights granted
under the Plan or options or stock appreciation rights granted under the Prior
Plan, and as one and 53/100 (1.53) shares of Stock if such shares of Stock were
subject to Awards other than Options or Stock Appreciation Rights granted under
the Plan or awards other than options or stock appreciation rights granted under
the Prior Plan.

 

3.2          Character of Shares. Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.

 

Section 4.

EFFECTIVE DATE

 

The effective date of this Plan shall be the date of its approval by the
shareholders of the Company at a duly called meeting.

 

Section 5.

COMMITTEE

 

5.1          Committee Powers. This Plan shall be administered by the Committee.
The Committee shall have full power and authority, subject to the provisions of
the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to: (i)
select the Key Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards, not inconsistent
with the provisions of the Plan, to be granted to each Participant hereunder;
(iii) determine the number of shares of Stock to be covered by each Award
granted hereunder; (iv) determine the terms and conditions, not inconsistent
with the provisions of the Plan, of any Award granted hereunder; (v) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, shares of Stock or other property; (vi) determine whether, to what extent,
and under what circumstances cash, shares of Stock, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Key Employee or Director; (vii)
determine whether, to what extent and under what circumstances any Award shall
be canceled or suspended; (viii) interpret and administer the Plan and any
instrument or agreement entered into under or in connection with the Plan,
including any Award Agreement; (ix) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect; (x)
establish such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; (xi) determine whether
any Award, other than an Option or Stock Appreciation Right, will have dividend
equivalents; and (xii) make any other determination and take any other action
that the Committee deems necessary or desirable for administration of the Plan.

 

6

 

 

5.2          Committee Decisions and Meetings. Decisions of the Committee shall
be final, conclusive and binding on all persons or entities, including the
Company, any Affiliate or Subsidiary, and any Participant employed by any of the
foregoing. A majority of the members of the Committee may determine its actions,
including fixing the time and place of its meetings. Notwithstanding the
foregoing, any action or determination by the Committee specifically affecting
or relating to an Award to a Director shall require the prior approval of the
Board.

 

5.3          Delegation. To the extent not inconsistent with applicable law,
including Section 162(m) of the Code, or the rules and regulations of the
principal securities exchange on which the Stock is traded or listed, the
Committee may delegate, by means of an express resolution that sets forth the
requirements and limitations relating to the delegation and the procedures to be
followed to grant any Awards, to (i) a committee of one or more directors of the
Company any of the authority of the Committee under the Plan, including the
right to grant, cancel or suspend Awards and (ii) to the extent permitted by
law, to one or more executive officers or a committee of executive officers the
right to grant Awards to Key Employees who are not Directors or executive
officers of the Company and the authority to take action on behalf of the
Committee pursuant to the Plan to cancel or suspend Awards to Key Employees who
are not Directors or executive officers of the Company.

 

Section 6.

ELIGIBILITY AND ANNUAL GRANT CAPS

 

Only Key Employees who are employed by the Company or a Subsidiary or Parent
shall be eligible for the grant of ISOs under this Plan. No Key Employee in any
calendar year shall be granted (subject to adjustment under § 15) (i) Options to
purchase more than 500,000 shares of Stock, (ii) more than 500,000 Stock
Appreciation Rights based on the appreciation with respect to shares of Stock,
and (iii) Stock Grants and Restricted Stock Units that are intended to comply
with the requirements of Section 162(m) of the Code representing more than
350,000 shares of Stock.

 

Section 7.

OPTIONS

 

7.1          Committee Action. The Committee acting in its absolute discretion
shall have the right to grant Options to Key Employees and Directors under this
Plan from time to time to purchase shares of Stock. Each grant of an Option
shall be evidenced by an Option Certificate, and each Option Certificate shall
set forth whether the Option is an ISO or a Non-ISO and shall set forth such
other terms and conditions of such grant as the Committee acting in its absolute
discretion deems consistent with the terms of this Plan; however, if the
Committee grants an ISO and a Non-ISO to a Key Employee on the same date, the
right of the Key Employee to exercise the ISO shall not be conditioned on his or
her failure to exercise the Non-ISO.

 

7

 

 

7.2          $100,000 Limit. No Option shall be treated as an ISO to the extent
that the aggregate Fair Market Value of the Stock subject to the Option which
would first become exercisable in any calendar year exceeds $100,000. Any such
excess shall instead automatically be treated as a Non-ISO. The Committee shall
interpret and administer the ISO limitation set forth in this § 7.2 in
accordance with § 422(d) of the Code, and the Committee shall treat this § 7.2
as in effect only for those periods for which § 422(d) of the Code is in effect.

 

7.3          Option Price. The Option Price for each share of Stock subject to
an Option (other than with respect to a Substitute Award) shall be no less than
the Fair Market Value of a share of Stock on the date the Option is granted;
provided, however, if the Option is an ISO granted to a Key Employee who is a
Ten Percent Shareholder, the Option Price for each share of Stock subject to
such ISO shall be no less than 110% of the Fair Market Value of a share of Stock
on the date such ISO is granted. Except for adjustments under § 15, without the
approval of the Company’s stockholders the Option Price shall not be reduced
after the Option is granted, an Option may not be cancelled in exchange for cash
or another Award (other than in connection with a Change in Control or a
Substitute Award), and no other action may be with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Stock is traded.

 

7.4          Payment. The Option Price shall be payable in full upon the
exercise of any Option, and at the discretion of the Committee an Option
Certificate can provide for the payment of the Option Price either in cash, by
check or in Stock and which is acceptable to the Committee or in any combination
of cash, check and such Stock. The Option Price in addition may be paid (i)
through any cashless exercise procedure which is acceptable to the Committee or
its delegate and which is facilitated through a sale of Stock, (ii) with the
consent of the Committee, by withholding Stock otherwise issuable in connection
with the exercise of the Option, and (iii) through any other method specified in
an Award agreement. Any payment made in Stock (including withholding of Stock)
shall be treated as equal to the Fair Market Value of such Stock on the exercise
date.

 

7.5          Exercise Period. Each Option granted under this Plan shall be
exercisable in whole or in part at such time or times as set forth in the
related Option Certificate, but in no event may an Option granted to an
employees of the Company or any Subsidiary be exercisable before the expiration
of one year from the date the Option is granted (but may become exercisable pro
rata over such time), except for Substitute Awards, under circumstances
contemplated by Article 16, as may be set forth in an Award Agreement with
respect to the retirement, death or disability of a Participant or special
circumstances determined by the Committee. No Option Certificate shall make an
Option exercisable on or after the earlier of (1) the date which is the fifth
anniversary of the date the Option is granted, if the Option is an ISO and the
Key Employee is a Ten Percent Shareholder on the date the Option is granted, or
(2) the date which is the tenth anniversary of the date the Option is granted,
if the Option is (a) a Non-ISO or (b) an ISO which is granted to a Key Employee
who is not a Ten Percent Shareholder on the date the Option is granted.

 

An Option Certificate may provide for the exercise of an Option after the
employment of a Key Employee or service of a Director has terminated for any
reason whatsoever, including death or disability.

 

8

 

 

7.6          Reload Option Grants Prohibited. The Committee may not, as part of
the grant of an Option, provide in the related Option Certificate for “reload”
Option grants (i.e., the automatic grant of an additional Option to pay all or a
part of the Option Price or using Stock to satisfy all or a part of any related
tax withholding requirement).

 

Section 8.

STOCK APPRECIATION RIGHTS

 

8.1          Committee Action. The Committee acting in its absolute discretion
shall have the right to grant Stock Appreciation Rights to Key Employees and
Directors under this Plan from time to time, and each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option.

 

8.2          Terms and Conditions.

 

(a)          Stock Appreciation Right Certificate. If a Stock Appreciation Right
is evidenced by a Stock Appreciation Right Certificate, such certificate shall
set forth the number of shares of Stock on which the Key Employee’s or
Director’s right to appreciation shall be based and the SAR Value of each share
of Stock. Such SAR Value shall be no less than the Fair Market Value of a share
of Stock on the date that the Stock Appreciation Right is granted. Except for
adjustments under § 15, without the approval of the Company’s stockholders the
SAR Value shall not be reduced after the Stock Appreciation Right is granted, a
Stock Appreciation Right may not be cancelled in exchange for cash or another
Award (other than in connection with a Change in Control or a Substitute Award),
and no other action may be taken with respect to a Stock Appreciation Right that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Stock is traded. The Stock Appreciation Right
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances, but in no event may a Stock Appreciation Right granted to an
employee of the Company or any Subsidiary be exercisable before the expiration
of one year from the date the Stock Appreciation Right is granted (but may
become exercisable pro rata over such time), except for Substitute Awards, under
circumstances contemplated by Article 16 or as may be set forth in an Award
Agreement with respect to the retirement, death or disability of the Key
Employee or Director or (ii) special circumstances determined by the Committee
(such as the achievement of performance objectives). No Stock Appreciation Right
Certificate shall make a Stock Appreciation Right exercisable on or after the
date which is the tenth anniversary of the date such Stock Appreciation Right is
granted.

 

(b)          Option Certificate. If a Stock Appreciation Right is evidenced by
an Option Certificate, the number of shares of Stock on which the Key Employee’s
or Director’s right to appreciation shall be based shall be the same as the
number of shares of Stock subject to the related Option and the SAR Value for
each such share of Stock shall be no less than the Option Price under the
related Option. Each such Option Certificate shall provide that the exercise of
the Stock Appreciation Right with respect to any share of Stock shall cancel the
Key Employee’s or Director’s right to exercise his or her Option with respect to
such share and, conversely, that the exercise of the Option with respect to any
share of Stock shall cancel the Key Employee’s or Director’s right to exercise
his or her Stock Appreciation Right with respect to such share. A Stock
Appreciation Right which is granted as part of an Option shall be exercisable
only while the related Option is exercisable. The Option Certificate shall set
forth such other terms and conditions for the exercise of the Stock Appreciation
Right as the Committee deems appropriate under the circumstances.

 

9

 

 

8.3          Exercise. A Stock Appreciation Right shall be exercisable only when
the Fair Market Value of a share of Stock on which the right to appreciation is
based exceeds the SAR Value for such share, and the payment due on exercise
shall be based on such excess with respect to the number of shares of Stock to
which the exercise relates. A Key Employee or Director upon the exercise of his
or her Stock Appreciation Right shall receive a payment from the Company in cash
or in Stock issued under this Plan, or in a combination of cash and Stock, and
the number of shares of Stock issued shall be based on the Fair Market Value of
a share of Stock on the date the Stock Appreciation Right is exercised. The
Committee acting in its absolute discretion shall have the right to determine
the form and time of any payment under this § 8.3.

 

Section 9.

RESTRICTED STOCK UNITS

 

9.1          Committee Action. The Committee acting in its absolute discretion
shall have the right from time to time to grant to Key Employees and Directors
under this Plan Restricted Stock Units, the value of each of which corresponds
to the Fair Market Value of a share of Stock. Each Restricted Stock Unit grant
shall be evidenced by a Restricted Stock Unit Certificate that shall set forth
the number of Restricted Stock Units granted to the Key Employee or Director,
the vesting schedule applicable to such Restricted Stock Units and such other
terms and conditions of such grant as the Committee acting in its absolute
discretion deems consistent with the terms of this Plan. Restricted Stock Units
subject solely to continued service with the Company or a Subsidiary shall not
become vested over a period of less than (i) three (3) years from the date of
grant (but permitting pro rata vesting over such period) for grants to Key
Employees and (ii) one (1) year from the date of grant (but permitting pro rata
vesting over such period) for grants to Directors; provided that such
restrictions shall not be applicable to grants not in excess of 10% of the
initial number of shares available for grants of Restricted Stock Units under
Section 3.1(a). Restricted Stock Unit subject to the achievement of performance
objectives shall not become vested over a period of less than one (1) year.

 

9.2          No Adjustment for Cash Dividends. Except for dividend equivalent
adjustments made by the Committee for stock dividends in accordance with § 15.1,
there shall be no adjustment to Restricted Stock Units for dividends paid by the
Company.

 

9.3          Payment for Restricted Stock Units. Unless a Key Employee or
Director has made a deferral election in accordance with § 9.4, a Key Employee
or Director shall receive upon the vesting of a Restricted Stock Unit payment
from the Company in Stock issued under this Plan, and the number of shares of
Stock issued to the Key Employee or Director shall be equal to the number of
Restricted Stock Units that have at such time become vested. At the time a Key
Employee or Director receives shares of stock equal in number to such Key
Employee’s or Director’s vested Restricted Stock Units, such vested Restricted
Stock Units shall automatically be cancelled and shall give the Key Employee or
Director no further rights to payment of any kind.

 

10

 

 

9.4          Deferrals. The Committee, in its absolute discretion, may permit a
Key Employee or Director to elect to defer such Key Employee’s or Director’s
receipt of the delivery of shares of Stock that would otherwise be due to such
Key Employee or Director by virtue of the vesting of a Restricted Stock Unit;
provided such deferral election is made in accordance with the requirements of
Section 409A of the Code. If any such deferral election is permitted by the
Committee, the Committee shall, in its absolute discretion, establish additional
rules and procedures for such payment deferrals. However, notwithstanding the
preceding provisions of this Section and notwithstanding any other provision of
this Plan to the contrary, the Committee shall not, (1) in establishing the
terms and provisions of any grant of Restricted Stock Units, or (2) in
exercising its powers under this § 9.4, create any arrangement which would
constitute an employee pension benefit plan as defined in § 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), unless the
arrangement provides benefits solely to one or more individuals who constitute
members of a select group of management or highly compensated employees (within
the meaning of ERISA §§ 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6)).

 

9.5          Performance-Based Vesting. Notwithstanding anything contained in
Section 9.1 hereof, the Committee may, at the time of grant of Restricted Stock
Units to Key Employees, prescribe that vesting of all or any the Restricted
Stock Units shall be subject to the achievement of one or more performance
objectives, including the Performance Goals set forth in § 11.3.

 

Section 10.

STOCK GRANTS

 

10.1        Committee Action. The Committee acting in its absolute discretion
shall have the right to make Stock Grants to Key Employees and Directors. Each
Stock Grant shall be evidenced by a Stock Grant Certificate, and each Stock
Grant Certificate shall set forth the conditions, if any, under which Stock will
be issued under the Stock Grant and the conditions under which the Key
Employee’s or Director’s interest in any Stock which has been issued will become
non-forfeitable.

 

10.2        Conditions.

 

(a)          Conditions to Issuance of Stock. The Committee acting in its
absolute discretion may make the issuance of Stock under a Stock Grant subject
to the satisfaction of one, or more than one, condition which the Committee
deems appropriate under the circumstances for Key Employees or Directors
generally or for a Key Employee or Director in particular, and the related Stock
Grant Certificate shall set forth each such condition and the deadline for
satisfying each such condition. Stock subject to a Stock Grant shall be issued
in the name of a Key Employee or Director only after each such condition, if
any, has been timely satisfied, and any Stock which is so issued shall be held
by the Company pending the satisfaction of the forfeiture conditions, if any,
under § 10.2(b) for the related Stock Grant.

 

11

 

 

(b)          Forfeiture Conditions. The Committee acting in its absolute
discretion may make Stock issued in the name of a Key Employee or Director
subject to one, or more than one, objective employment, performance or other
forfeiture condition that the Committee acting in its absolute discretion deems
appropriate under the circumstances for Key Employees or Directors generally or
for a Key Employee or Director in particular, and the related Stock Grant
Certificate shall set forth each such forfeiture condition, if any, and the
deadline, if any, for satisfying each such forfeiture condition. A Stock Grant
Certificate may not provide for vesting of the Stock Grant subject solely to
continued service with the Company or a Subsidiary over a period of less than
three (3) years from the date of grant (which may be pro rata over such period)
for grants to Key Employees and (ii) one (1) year from the date of grant (but
permitting pro rata vesting over such period) for grants to Directors; provided
that such restrictions shall not be applicable to Stock Grants not in excess of
10% of the initial number of shares available for Stock Grants under Section 3.
Stock Grants subject to the achievement of performance conditions shall not
become vested over a period of less than one (1) year. A Key Employee’s or
Director’s non-forfeitable interest in the shares of Stock underlying a Stock
Grant shall depend on the extent to which he or she timely satisfies each such
condition.

 

10.3        Dividends and Voting Rights. If a cash dividend is paid on a share
of Stock after such Stock has been issued under a Stock Grant but before the
first date that a Key Employee’s or Director’s interest in such Stock (1) is
forfeited completely or (2) becomes completely non-forfeitable, the Company
shall pay such cash dividend directly to such Key Employee or Director except as
otherwise be provided in the Award agreement. If a Stock dividend is paid on
such a share of Stock during such period, such Stock dividend shall be treated
as part of the related Stock Grant, and a Key Employee’s or Director’s interest
in such Stock dividend shall be forfeited or shall become non-forfeitable at the
same time as the Stock with respect to which the Stock dividend was paid is
forfeited or becomes non-forfeitable. In no event shall any cash dividends or
dividend equivalents be paid with respect to an Award of Restricted Stock Unit,
Stock Grant or Performance Unit until such Award is vested and non-forfeitable,
it being understood that dividends or dividend equivalents may be credited with
respect to such Award, with payment subject to such Award actually vesting (if
any). The disposition of each other form of dividend which is declared on such a
share of Stock during such period shall be made in accordance with such rules as
the Committee shall adopt with respect to each such dividend. A Key Employee or
Director also shall have the right to vote the Stock issued under his or her
Stock Grant during such period.

 

10.4        Satisfaction of Forfeiture Conditions. A share of Stock shall cease
to be subject to a Stock Grant at such time as a Key Employee’s or Director’s
interest in such Stock becomes non-forfeitable under this Plan, and the
certificate representing such share shall be transferred to the Key Employee or
Director as soon as practicable thereafter.

 

10.5        Performance-Based Vesting. The Committee may, at the time a Stock
Grant is made, prescribe that vesting of all or any portion of the shares
subject to the Stock Grant shall be subject to the achievement of one or more
performance conditions, including the Performance Goals set forth in § 11.3.

 

12

 

 

Section 11.

PERFORMANCE UNITS

 

11.1        Committee Action. The Committee (acting in its sole discretion) may
from time to time grant Performance Units to Key Employees under the Plan
representing the right to receive in cash an amount determined by reference to
certain performance measurements, subject to such restrictions, conditions and
other terms as the Committee may determine.

 

11.2        Conditions. The written agreement covering Performance Units shall
specify Performance Goals (as defined in § 11.3), a Performance Period (as
defined in § 11.4)) and an Ending Value. Performance Units granted to a Key
Employee shall be credited to a bookkeeping account established and maintained
for such Key Employee.

 

11.3        Performance Goals. With respect to each award of Performance Units,
the Committee (acting in its sole discretion) shall specify as Performance Goals
the corporate, division, segment, business unit, and/or individual performance
goals which must be satisfied in order for the Key Employee to be entitled to
payment to such Performance Units. Performance Goals for an Award of Performance
Units that is intended to satisfy the requirements of Section 162(m) of the Code
shall be based on achieving specified levels of one or any combination of the
following with respect to the Company on a consolidated basis, by division,
segment, and/or business unit: net sales; revenue; revenue growth or product
revenue growth; operating income (before or after taxes); pre- or after-tax
income (before or after allocation of corporate overhead and bonus); earnings
per share; net income (before or after taxes); return on equity; total
stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Company; market share; gross profits; earnings (including earnings before
taxes, earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization or earnings before interest, taxes, depreciation,
amortization and option expense); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels; operating margins, gross margins or cash margin; year-end cash;
debt reductions; stockholder equity; specific and objectively determinable
regulatory achievements; and implementation, completion or attainment of
specific and objectively determinable objectives with respect to research,
development, products or projects, production volume levels, acquisitions and
divestitures and recruiting and maintaining personnel. The Performance Goals
also may be based solely by reference to the Company’s performance or the
performance of a Subsidiary, division, business segment or business unit of the
Company, or based upon the relative performance of other companies or upon
comparisons of any of the indicators of performance relative to other companies.
The Committee may express any goal in alternatives, such as including or
excluding (a) any acquisitions or dispositions, restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges, (b)
any event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles.

 

13

 

 

11.4        Performance Period. The Committee (acting in its sole discretion)
shall determine the Performance Period, which shall be the period of time during
which the Performance Goals must be satisfied in order for the Key Employee to
be entitled to payment of Performance Units granted to such Key Employee.
Different Performance Periods may be established for different Performance
Units. Performance Periods may run consecutively or concurrently.

 

11.5        Payment for Performance Units. As soon as practicable following the
end of a Performance Period, the Committee shall determine whether the
Performance Goals for the Performance Period have been achieved. As soon as
reasonably practicable after such determination, or at such later date or in
such installments as the Committee shall determine at the time of grant, the
Company shall pay to the Key Employee an amount in cash equal to the Ending
Value of each Performance Unit as to which the Performance Goals have been
satisfied; provided, however, that in no event shall a Key Employee receive an
amount in excess of $1,000,000 in respect of Performance Units for any given
year.

 

Section 12.

NON-TRANSFERABILITY

 

Except as provided below, no Award shall be transferable by a Key Employee or
Director other than by will or by the laws of descent and distribution. Any
Option or Stock Appreciation Right shall (absent the Committee’s consent) be
exercisable during a Key Employee’s or Director’s lifetime only by the Key
Employee or Director. To the extent and under such terms and conditions as
determined by the Committee, a Key Employee or Director may assign or transfer
an Award (each transferee thereof, a “Permitted Assignee”) to (i) the Key
Employee’s or Director’s spouse, children or grandchildren (including any
adopted and step children or grandchildren), parents, grandparents or siblings,
(ii) to a trust for the benefit of one or more of the Key Employee or Director
or the persons referred to in clause (i), (iii) to a partnership, limited
liability company or corporation in which the Key Employee or Director or the
persons referred to in clause (i) are the only partners, members or stockholders
or (iv) for charitable donations; provided that such Permitted Assignee shall be
bound by and subject to all of the terms and conditions of the Plan and the
Award Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Key Employee or Director shall remain bound by the terms and
conditions of the Plan. The person or persons to whom an Award is transferred by
will or by the laws of descent and distribution (or with the Committee’s
consent) thereafter shall be treated as the Key Employee or Director with
respect to such Award.

 

Section 13.

SECURITIES REGISTRATION

 

As a condition to the receipt of shares of Stock under this Plan, the Key
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view toward resale or distribution
to the public and, if so requested by Company, shall deliver to Company a
written statement satisfactory to Company to that effect. Furthermore, if so
requested by the Company, the Key Employee or Director shall make a written
representation to Company that he or she will not sell or offer for sale any of
such Stock unless a registration statement shall be in effect with respect to
such Stock under the 1933 Act and any applicable federal or state securities law
or he or she shall have furnished to Company an opinion in form and substance
satisfactory to Company or its legal counsel satisfactory to Company that such
registration is not required. Certificates representing the Stock transferred
upon the exercise of an Option, Stock Appreciation Right or Restricted Stock
Unit or upon the lapse of the forfeiture conditions, if any, on any Stock Grant
may at the discretion of Company bear a legend to the effect that such Stock has
not been registered under the 1933 Act or any applicable state securities law
and that such Stock cannot be sold or offered for sale in the absence of an
effective registration statement as to such Stock under the 1933 Act and any
applicable state securities law or an opinion in form and substance satisfactory
to the Company of legal counsel satisfactory to the Company that such
registration is not required.

 

14

 

 

Section 14.

LIFE OF PLAN

 

No Award shall be made under this Plan on or after the earlier of (1) the tenth
anniversary of the effective date of this Plan (as determined under § 4), in
which event this Plan otherwise thereafter shall continue in effect until all
outstanding Options and Stock Appreciation Rights have been exercised in full or
no longer are exercisable, all Stock issued under any Stock Grants under this
Plan have been forfeited or have become non-forfeitable, all Restricted Stock
Units have vested and all Performance Periods have ended, or (2) the date on
which all of the Stock reserved under § 3 has (as a result of the exercise of
Options or Stock Appreciation Rights granted under this Plan the satisfaction of
the forfeiture conditions, if any, on Stock Grants, or the payment of shares
upon the vesting of Restricted Stock Units) been issued or no longer is
available for use under this Plan, in which event this Plan also shall terminate
on such date.

 

Section 15.

ADJUSTMENT

 

15.1        Capital Structure. The number, kind or class (or any combination
thereof) of shares of Stock reserved under § 3, the annual grant caps described
in § 6, the number, kind or class (or any combination thereof) of shares of
Stock subject to Options, Restricted Stock Units or Stock Appreciation Rights
granted under this Plan, the Option Price of such Options, the SAR Value of such
Stock Appreciation Rights as well as the number, kind or class (or any
combination thereof) of shares of Stock subject to Stock Grants granted under
this Plan shall be adjusted by the Committee in an equitable manner to reflect
any change in the capitalization of the Company, including, but not limited to,
such changes as stock dividends or stock splits.

 

15.2        Mergers. The Committee as part of any corporate transaction
described in § 424(a) of the Code shall have the right to adjust (in any manner
which the Committee in its discretion deems consistent with § 424(a) of the
Code) the number, kind or class (or any combination thereof) of shares of Stock
reserved under § 3 and the annual grant caps described in § 6. Furthermore, the
Committee as part of any corporate transaction described in § 424(a) of the Code
shall have the right to adjust (in any manner which the Committee in its
discretion deems consistent with § 424(a) of the Code) the number, kind or class
(or any combination thereof) of shares of Stock subject to any outstanding Stock
Grants under this Plan and any related grant conditions and forfeiture
conditions, and the number, kind or class (or any combination thereof) of shares
subject to Option, Restricted Stock Unit and Stock Appreciation Right grants
previously made under this Plan and the related Option Price and SAR Value for
each such Option Stock Appreciation Right and, further, shall have the right (in
any manner which the Committee in its discretion deems consistent with § 424(a)
of the Code and without regard to the annual grant caps described in § 6 of this
Plan) to make any Stock Grants and Option Stock Appreciation Right and
Restricted Stock Unit grants to effect the assumption of, or the substitution
for, stock grants and option, restricted stock unit and stock appreciation right
grants previously made by any other corporation to the extent that such
corporate transaction calls for such substitution or assumption of such stock
grants and stock option, restricted stock unit and stock appreciation right
grants.

 

15

 

 

15.3        Fractional Shares. If any adjustment under this § 15 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any Options, Restricted Stock
Unit or Stock Appreciation Right grants and Stock Grants shall be the next lower
number of shares of Stock, rounding all fractions downward. An adjustment made
under this § 15 by the Committee shall be conclusive and binding on all affected
persons.

 

Section 16.

CHANGE IN CONTROL

 

16.1        Assumption or Substitution of Certain Awards. Unless otherwise
provided in an Award Agreement, in the event of a Change in Control in which the
successor company assumes or substitutes for an Option, Restricted Stock Unit,
Stock Appreciation Right, or Stock Grant, if a Key Employee’s employment with
such successor company (or a subsidiary thereof) terminates under the
circumstances specified in the Award Agreement within 24 months following such
Change in Control (or such other period set forth in the Award Agreement,
including prior thereto if applicable): (i) Options and Stock Appreciation
Rights outstanding as of the date of such termination of employment will
immediately vest, become fully exercisable, and may thereafter be exercised for
24 months (or the period of time set forth in the Award Agreement), and (ii)
restrictions, limitations and other conditions applicable to Restricted Stock
Units and Stock Grants shall lapse and the Restricted Stock Units and Stock
Grants shall become free of all restrictions and limitations and become fully
vested. For the purposes of this Section 11.2, an Option, Restricted Stock Unit,
Stock Appreciation Right, Award or Stock Grant shall be considered assumed or
substituted for if following the Change in Control the Award confers the right
to purchase or receive, for each share of Stock subject to the Option,
Restricted Stock Unit, Stock Appreciation Right, or Stock Grant immediately
prior to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of shares of Stock for each share of Stock held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the transaction constituting a Change in Control is not solely common stock
of the successor company, the Committee may, with the consent of the successor
company, provide that the consideration to be received upon the exercise or
vesting of an Option, Restricted Stock Unit, Stock Appreciation Right or Stock
Grant, for each share of Stock subject thereto, will be solely common stock of
the successor company substantially equal in fair market value to the per share
consideration received by holders of shares of Stock in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.

 

16

 

 

16.2        Non-Assumption or Substitution of Certain Awards. Unless otherwise
provided in an Award Agreement in the event of a Change in Control, to the
extent the successor company does not assume or substitute for an Option,
Restricted Stock Unit, Stock Appreciation Right, or Stock Grant: (i) those
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control that are not assumed or substituted for shall immediately vest and
become fully exercisable, and (ii) restrictions and deferral limitations on
Restricted Stock Units and Stock Grants that are not assumed or substituted for
shall lapse and the Restricted Stock Units and Stock Grants shall become free of
all restrictions and limitations and become fully vested.

 

16.3        Impact on Certain Awards. Award Agreements may provide that in the
event of a Change in Control: (i) Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control shall be cancelled and
terminated without payment therefor if the Fair Market Value of one share of
Stock as of the date of the Change in Control is less than the Option Price or
SAR Value, and (ii) all Performance Units shall be considered to be earned and
payable (either in full or pro rata based on the portion of Performance Period
completed as of the date of the Change in Control), and any limitations or other
restriction shall lapse and such Performance Units shall be immediately settled
or distributed.

 

16.4        Termination of Certain Awards. The Committee, in its discretion, may
determine that, upon the occurrence of a Change in Control, each Option and
Stock Appreciation Right outstanding shall terminate within a specified number
of days after notice to the Key Employee or Director, and/or that each Key
Employee or Director shall receive, with respect to each share of Stock subject
to such Option or Stock Appreciation Right, an amount equal to the excess of the
Fair Market Value of such share immediately prior to the occurrence of such
Change in Control over the Option Price of such Option and the SAR Value of such
Stock Appreciation Right; such amount to be payable in cash, in one or more
kinds of stock or property (including the stock or property, if any, payable in
the transaction) or in a combination thereof, as the Committee, in its
discretion, shall determine.

 

Section 17.

AMENDMENT OR TERMINATION

 

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (1) no amendment shall
be made absent the approval of the stockholders of the Company to the extent
such approval is required under applicable law or exchange rule and (2) no
amendment shall be made to § 16 on or after any date described in § 16 which
might adversely affect any rights which otherwise vest on such date. The Board
also may suspend granting Awards under this Plan at any time and may terminate
this Plan at any time; provided, however, the Board shall not have the right
unilaterally to modify, amend or cancel any Award made before such suspension or
termination unless (x) the Key Employee or Director consents in writing to such
modification, amendment or cancellation or (y) there is a dissolution or
liquidation of the Company or a transaction described in § 15 or § 16.

 

17

 

 

Section 18.

MISCELLANEOUS

 

18.1        Stockholder Rights. No Key Employee or Director shall have any
rights as a stockholder of the Company as a result of the grant of an Option or
a Restricted Stock Unit or Stock Appreciation Right pending the actual delivery
of the Stock subject to such Option, Restricted Stock Unit or Stock Appreciation
Right to such Key Employee or Director. Subject to § 10.3, a Key Employee’s or
Director’s rights as a stockholder in the shares of Stock underlying a Stock
Grant which is effective shall be set forth in the related Stock Grant
Certificate.

 

18.2        No Contract of Employment or Service. The grant of an Award to a Key
Employee or Director under this Plan shall not constitute a contract of
employment or service and shall not confer on a Key Employee or Director any
rights upon his or her termination of employment or service in addition to those
rights, if any, expressly set forth in the related Option Certificate,
Restricted Stock Unit Certificate, Stock Appreciation Right Certificate, Stock
Grant Certificate, or Performance Unit agreement.

 

18.3        Withholding. Each Option, Stock Appreciation Right, Restricted Stock
Unit, Performance Unit and Stock Grant, shall be made subject to the condition
that the Key Employee consents to whatever action the Committee directs to
satisfy the statutory federal and state tax withholding requirements, if any,
which the Company determines are applicable to the exercise of such Option or
Stock Appreciation Right, the payment of shares upon the vesting of such
Restricted Stock Unit, the satisfaction of any forfeiture conditions with
respect to Stock subject to a Stock Grant issued in the name of the Key
Employee, or to the payment for the Performance Units. The Committee also shall
have the right to provide in an Award agreement that a Key Employee may elect to
satisfy such statutory federal and state tax withholding requirements through a
reduction in the cash or the number of shares of Stock actually transferred to
him or to her under this Plan. No withholding through a reduction in shares of
Stock shall be effected under this Plan which exceeds the minimum statutory
federal and state withholding requirements, unless it will not trigger a
negative accounting impact.

 

18.4        Construction. All references to sections (§) are to sections (§) of
this Plan unless otherwise indicated. This Plan shall be construed under the
laws of the State of Delaware. Finally, each term set forth in § 2 shall have
the meaning set forth opposite such term for purposes of this Plan and, for
purposes of such definitions, the singular shall include the plural and the
plural shall include the singular.

 

18.5        Other Conditions. Each Award may require that a Key Employee or
Director (as a condition to the exercise of an Option or a Stock Appreciation
Right, the payment of shares upon the vesting of a Restricted Stock Unit or the
issuance of Stock subject to a Stock Grant) enter into any agreement or make
such representations prepared by the Company, including (without limitation) any
agreement which restricts the transfer of Stock acquired pursuant to the
exercise of an Award or provides for the repurchase of such Stock by the
Company.

 

18.6        Rule 16b-3. The Committee shall have the right to amend any Award to
withhold or otherwise restrict the transfer of any Stock or cash under this Plan
to a Key Employee or Director as the Committee deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Rule 16 of
the 1934 Act might be applicable to such grant or transfer.

 

18

 

 

IN WITNESS WHEREOF, BioScrip, Inc. has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.

 

BIOSCRIP, INC.         By: /s/ Kimberlee C. Seah         Date:   May 8, 2014  

 



19

